"1W U>qq~0S


  To: Court of Criminal Appeals of Texas Clerk                     DECEIVED IH
     P.O.BOX 1230B                                            COURT OF CRIMINAL APPEALS
     Capitol Station
                                                                         30 2015
     Austin, Texas 7B711


                                                                          sta,
FromiOohnny Q.CClawson, 3r. 1578^31
     Terrell 1300FM655

     Rosharon,Tx. 775B3



  Re: copies of records,in lilR-74,699-05


     Dear Abel Acosto,    Clerk



         Could you please tell me how much it mill cost me to get a copy of all
     documents which were filed in the above styled and numbered cause by th 6th
     District Court Clerk of Lamar County.


         Thank you for your valuable time and effort as I await your reply.


                                             Sincerly Your,